—In a proceeding pursuant to CPLR *292article 78, inter alia, to review a determination denying the petitioner a full property tax exemption pursuant to Real Property Tax Law § 420-a, the City of Poughkeepsie and Deborah Regula, as Assessor of the City of Poughkeepsie, appeal from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), entered December 4, 1996, which granted the petition.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Dutchess County, for a hearing in accordance herewith.
The appellants granted the petitioner, a nonprofit corporation, a partial property tax exemption for the 1996 tax year. The petitioner then commenced this proceeding claiming that it is entitled to a full exemption pursuant to RPTL 420-a (1) (a). The Supreme Court granted the petition.
The court properly determined that this proceeding is not time-barred (see, Matter of Adventist Home v Board of Assessors, 83 NY2d 878; Kahal Bnei Emunim & Talmud Torah Bnei Simon Israel v Town of Fallsburg, 78 NY2d 194). However, because the petitioner did not, as a matter of law, meet its burden of demonstrating that it is entitled to a full exemption (see, Matter of New York Botanical Garden v Assessors of Town of Washington, 55 NY2d 328, 334), the court erred in granting the petition without conducting a hearing.
While there is no dispute that the petitioner is organized and conducted exclusively for an exempt purpose (see, RPTL 420-a [1] [a]), the record does not sufficiently establish that the petitioner’s property is used primarily for that exempt purpose (see, Mohonk Trust v Board of Assessors, 47 NY2d 476, 483). The questions of fact raised in this proceeding should be resolved at a hearing (see, CPLR 7804 [h]).
The appellants’ remaining contention is without merit (see, RPTL 420-a [11]). Copertino, J. P., Sullivan, Pizzuto and Lerner, JJ., concur.